PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SHENZHEN IVPS TECHNOLOGY CO., LTD.
Application No. 16/508,313
Filed: 11 Jul 2019
For: ATOMIZER AND ELECTRONIC CIGARETTE HAVING SAME
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed February 12, 2022, requesting: (1) acceptance of the certified copy of the foreign application as timely filed pursuant to 37 CFR 1.55(f)(1) and the exception under 37 CFR 1.55(i); (2) a refund of the petition fee under 37 CFR 1.17(g); and (3) issuance of a corrected filing receipt including the claim for foreign priority.

The petition is DISMISSED.

Applicant filed the present petition requesting the Office accept the certified copy of foreign application CN 201821120112.0 as timely filed on September 28, 2021, pursuant to 37 CFR 1.55(f)(1) and the exception under 37 CFR 1.55(i). In addition, applicant seeks a refund of the petition fee under 37 CFR 1.17(g) and issuance of a corrected filing receipt to include the claim for priority to CN 201821120112.0. Applicant asserts that all of the requirements of 37 CFR 1.55(f)(1) and 37 CFR 1.55(i) have been met; and therefore, the applicant’s filing of the certified copy of the priority document on September 28, 2021, is not untimely.

The question presented on petition is whether the certified copy of the foreign application submitted on September 28, 2021, is considered timely filed under the exception provided in 37 CFR 1.55(i) such that a petition under 37 CFR 1.55(f)(3) is not required. For a utility or plant application under 35 U.S.C. 111(a) filed on or after March 16, 2013, the applicant must have met the timeliness requirement in 37 CFR l.55(f)(l)1 by providing a certified copy of the foreign application within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application unless an exception under 37 CFR 1.55(h), (i), or (j) is applicable. If a certified copy of the foreign application is not filed within the time period set forth in 37 CFR 1.55(f)(1) in an application under 35 U.S.C. 111(a) filed on or after March 16, 2013, and an exception in 37 CFR 1.55(h), (i), or (j) does not apply, the certified copy of the foreign application must be accompanied by a petition under 37 CFR 1.55(f)(3), a petition fee as set forth in § 1.17(g), and a showing of good and sufficient cause for the delay.

Here, applicant is invoking the foreign intellectual property office participating in a priority document exchange agreement exception in 37 CFR 1.55(i) to the timeliness requirement set forth in 37 CFR 1.55(f). The requirement for a certified copy of the foreign application to be filed within the time limit set forth in 37 CFR 1.55(f) will be considered satisfied if applicant meets all of the requirements under 37 CFR 1.55(i).

The Office agrees that the foreign application CN 201821120112.0 was filed in a foreign intellectual property office participating with the Office in a bilateral or multilateral priority document exchange agreement. The Office further acknowledges that applicant made a timely and proper claim for priority in an application data sheet on July 11, 2019, and identified the foreign application to which priority is claimed by specifying the application number, country (or intellectual property authority), day, month, and year of its filing. However, the Office finds that applicant did not provide sufficient information for the Office to retrieve the certified copy of the priority document through the priority document exchange program. Moreover, the Office disagrees with applicant’s statement that “the DAS code is only required for U.S. applications filed on or after January 1, 2022.”

The USPTO published the notice, Change in the Electronic Retrieval Method for Priority Documents between the United States Patent and Trademark Office and the State Intellectual Property Office of the People’s Republic of China, which provides in pertinent part:

Effective September 1, 2018, electronic retrievals of priority documents between the United States Patent and Trademark Office (USPTO) and the State Intellectual Property Office of the People’s Republic of China (SIPO) will be managed via the World Intellectual Property Organization (WIPO) Digital Access Service (DAS), in accordance with the WIPO DAS agreement established on April 20, 2009. 

For applications filed on or after September 1, 2018, in addition to the priority claim (including the country (two letter code CN), application number and filing date), the applicant must provide the WIPO DAS access code associated with the priority application that is to be retrieved via the WIPO DAS service. The WIPO DAS access code increases security as a third validation point for each application along with the application number and filing date.
…

Also, having the WIPO DAS access code should reduce potential delays that may occur if electronic retrieval is attempted by the USPTO on or after September 1, 2018. The Foreign Priority Information Section of the Application Data Sheet (ADS) includes an Access Code field for this purpose.
…

Acknowledgement of the WIPO DAS access code will begin appearing on the U.S. application filing receipts processed on September 1, 2018. 

At the time of this notice, the USPTO deposits via the WIPO DAS certified copies of U.S. national patent applications as priority documents; and, does not deposit U.S. design applications or international applications filed under the Patent Cooperation Treaty with the USPTO as receiving office (RO/US). Conversely, the SIPO deposits via the WIPO DAS certified copies of patent, utility model and industrial design applications as priority documents, including international applications filed under the Patent Cooperation Treaty with the SIPO as receiving office (RO/CN). Therefore, the priority claim and the WIPO DAS access code must be furnished for each SIPO application that the applicant wishes the USPTO to attempt retrieval via the WIPO DAS. 

As this application was filed after September 1, 2018, applicant was required to provide the WIPO DAS access code with the priority claim for each SIPO application that the applicant wished for the USPTO to attempt retrieval via the WIPO DAS. The record shows the Office did not receive a copy of the priority document through the priority document exchange program. The record further indicates that applicant did not provide the WIPO DAS access code in the Foreign Priority Information Section of the ADS or the Request to Retrieve Electronics Priority Application Form PTO/SB/36 filed on July 11, 2019. Therefore, applicant did not furnish the information necessary (i.e., access code) for the participating foreign intellectual property office to provide the Office with access to the foreign application. As a result, the USPTO was unable to retrieve the requested certified copy of the foreign application. 

The record is clear that applicant did not satisfy all of the requirements set forth in 37 CFR 1.55(i). Therefore, the time limit set forth in 37 CFR 1.55(f)(1) for filing a certified copy of the foreign application applies. The certified copy of the foreign application provided by applicant on September 28, 2021, was not filed within the time period set forth in 37 CFR 1.55(f)(1) in this application, and an exception in 37 CFR 1.55(h), (i), or (j) does not apply. To perfect the priority claim, applicant must submit a petition under 37 CFR 1.55(f)(3) to accept the delay in filing the certified copy, including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g). The Office will not refund the petition fee as it is necessary for the filing of a petition under 37 CFR 1.55(f)



Further correspondence with respect to this matter should be directed to the undersigned and addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions 
	
By Internet:		EFS-Web

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that this utility application under 35 U.S.C. 111(a) was filed after March 16, 2013, and therefore, applicant must have met the timeliness requirement in 37 CFR l.55(f)(l) including the three noted exceptions. The timeliness requirement set forth in 37 CFR 1.55(g)(1) is inapplicable in this instance. 37 CFR 1.55(g)(1) applies to a utility or plant application under 35 U.S.C. 11 l(a) filed before March 16, 2013, an application under 35 U.S.C. 371 in which the national stage commenced before December 18, 2013, or a design application.